Jones, J.
There is no reason why the court should be called on to make orders of this description.' The course of the parties is to present to the clerk the memorandum mentioned in chapter 348 of the laws'of 1845, with such proof of the assignment as can be obtained, and to request him to satisfy the judgment as to the compromising debtor. If the clerk refuse so to satisfy the judgment, application may be made to the court for an order directing him so to do; on which application the court will direct to whom, and in what manner, notice of the application shall be given.
Motion denied.